 Case 2:20-cv-00603-RAJ-RJK Document 1 Filed 12/01/20 Page 1 of 9 PageID# 5




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                  Norfolk Division

LATWAN CARPENTER,

               Plaintiff,

       v.                                                    Case No.: 2:20-cv-603

CITY OF PORTSMOUTH,
VIRGINIA

Serve: Burle Stromberg,
       Interim City Attorney
       801 Crawford Street
       Portsmouth, VA 23704

               Defendant.

                                          COMPLAINT

       The above-named Plaintiff, Latwan Carpenter (“Plaintiff”), by counsel, states as her

Complaint against Defendant, The City of Portsmouth, Virginia (“Defendant”), the following:

                            I.      JURISDICTION AND VENUE

       1.      This Court has jurisdiction over this matter as it arises from the federal question

presented by Title VII of the Civil Rights Act of 1964 (“Title VII”) and the Americans with

Disabilities Act, as codified under Title 42 U.S.C. §§ 12101 et seq., and the ADA Amendments Act

of 2008 ("ADA").

       2.      The acts and/or omissions of Defendant from which the causes of action these

causes of action arise, occurred within the Eastern District of Virginia. Due to its contacts within

the Commonwealth of Virginia, Defendant avail itself to the jurisdiction of this Court.
 Case 2:20-cv-00603-RAJ-RJK Document 1 Filed 12/01/20 Page 2 of 9 PageID# 6




        3.     Venue is appropriate as a substantial part of the acts and/or omissions of Defendant

from which the causes of action arise occurred in Portsmouth, Virginia located within the Eastern

District of Virginia. See 28 U.S.C. §1391(b)(2).

        4.     Plaintiff timely filed her charge with the Equal Employment Opportunity

Commission. Plaintiff received a Notice of Right to Sue from said agency dated September 3,

2020.

        5.     Plaintiff timely files this action within ninety (90) days of receipt of that notice.

                                      II.     THE PARTIES

        6.     Plaintiff Latwan Carpenter is a resident of Portsmouth, Virginia.

        7.     At all times relevant to the Complaint, Plaintiff suffered from a known disability,

specifically PTSD and Anxiety Disorder.

        8.     Defendant operates the Portsmouth Department of Behavioral Healthcare Services

(“DBHS”) a behavioral health agency located in Portsmouth, Virginia.

                               III.    FACTUAL BACKGROUND

        9.     Plaintiff was hired by Defendant as a Substance Abuse Case Manager at DBHS

located at 1811 King Street, Portsmouth, Virginia in 2018.

        10.    Defendant is an "employer" of Plaintiff, as that term is defined under Title VII and

the ADA.

        11.    Plaintiff performed her assigned job duties diligently throughout the duration of her

employment.

        12.    Plaintiff has been medically diagnosed as suffering from severe PTSD and Anxiety

Disorder at all times relevant to the causes of action at bar.




                                                   2
 Case 2:20-cv-00603-RAJ-RJK Document 1 Filed 12/01/20 Page 3 of 9 PageID# 7




       13.     Prior to and during Defendant’s alleged conduct, Plaintiff made aware her

aforementioned medical conditions to management of DBHS and sought reasonable

accommodations, specifically a safe work environment.

       14.     Plaintiff was denied any reasonable accommodations and forced to work in

“Recovery House,” effectively removing her from the protection of security and other staff, and

subjected to harassment, intimidation and hostile working environment created by an employee of

Defendant, the director of Plaintiff at DBHS, Elaine Breathwaite.

       15.     Upon the day Plaintiff become an employee of DBHS, Elaine Breathwaite called

Plaintiff a “felon” among other employees.

       16.     As a matter of fact, Plaintiff was not a felon since Plaintiff previously presented

documentation to Defendant’s Human Resources Representative at the time of registration, that

any and all prior charges against her had been dismissed.

       17.     Plaintiff was humiliated by being called a felon in front of her colleagues and

unfortunately she was forced to re-suffer a traumatic experience of domestic violence.

       18.     On or about December 27, 2018, Plaintiff was unfairly notified that she would lose

her job if she failed to report to work at the “Reflection House,” where she had to work with mental

health clients with severe behaviors. She had been forced to work in two job disciplines since then,

which is beyond the job description as a Substance Abuse Case Manager.

       19.     On or about February 25, 2019, Elaine Breathwaite, Plaintiff’s director, yelled and

used profanity at her, after Plaintiff had just returned from her mother-in-law’s funeral, causing

Plaintiff severe emotional distress.




                                                 3
 Case 2:20-cv-00603-RAJ-RJK Document 1 Filed 12/01/20 Page 4 of 9 PageID# 8




        20.     On or about February 26, 2019, Elaine Breathwaite told her that she “would never

be promoted” and did so in front of the Assistant Director in the director’s office, since Plaintiff

walked away from her after the confrontation.

        21.     On or about August 7, 2019, Plaintiff endured racial harassment from Mary Baker,

a licensed clinical therapist at DBHS. Ms. Baker stated if Plaintiff did not bring a “consumer” back

to complete her intake process she would “lasso” Plaintiff’s neck, causing severe emotional

distress.

        22.     In October 2019, Plaintiff filed a grievance with Defendant’s Department of Human

Resources against Elaine Breathwaite and Mary Baker.

        23.     In retaliation, Defendant suspended Plaintiff for 20 days without pay in disciplinary

action taken out against Plaintiff in bad faith.

        24.     During the disciplinary investigation concerning Plaintiff’s report of an

unauthorized entry of a reporter, Plaintiff requested to view an unedited copy of the video record

of such entry, but Defendant continuously ignored her requests.

        25.     As an African-American woman, Plaintiff believes that she was denied reasonable

accommodations and subjected to harassment, intimidation and discipline because of her race, in

violation of Title VII.

        26.     Defendant failed to properly accommodate Plaintiff’s disability and/or

discriminated against her because of her disability and/or retaliated against her because of her

request for an accommodation, all in violation of the ADA.

                          COUNT I: CLAIM FOR DISCRIMINATION

        27.     Plaintiff incorporates by reference herein the preceding paragraphs of this

Complaint.


                                                   4
 Case 2:20-cv-00603-RAJ-RJK Document 1 Filed 12/01/20 Page 5 of 9 PageID# 9




       28.      At all times relevant to the Complaint, Plaintiff could perform the essential

functions of her job as a Substance Abuse Case Manager with or without an accommodation.

       29.      Prior to the aforementioned bad faith disciplinary action, Plaintiff was performing

her work at a satisfactory level and meeting or exceeding Defendant's legitimate business

expectations.

       30.      Defendant failed to provide Plaintiff with a safe work environment by assigning her

to work in the position at Recovery House, while knowing the fact that Plaintiff suffers from severe

PTSD and Anxiety Disorder and the requests for more suitable accommodations.

       31.      Plaintiff was discriminated based on her race and retaliated against by defendant

because of her filed grievance.

       32.      The reasons given by Defendant for its disciplinary action against Plaintiff were

pretextual and otherwise unfounded.

       33.      As a direct and proximate result of Defendant's actions, Plaintiff has suffered and

will continue to suffer pecuniary loss, emotional pain, suffering, inconvenience, mental anguish,

loss of enjoyment of life and other non-pecuniary loss.

       34.      At all times material hereto, Defendant engaged in unlawful or discriminatory

practices with malice or reckless indifference to the federally protected rights of Plaintiff so as to

support an award of punitive damages.

       35.      The above-described acts by Defendant and employees of Defendant constitute

discrimination based on race in violation of Title VII, as well as disability discrimination in

violation the ADA.

       36.      Wherefore, Plaintiff seeks compensatory and punitive damages in the amount of

$2,000,000.00, attorney’s fees and costs, and any and all other relief the Court deem appropriate.


                                                  5
Case 2:20-cv-00603-RAJ-RJK Document 1 Filed 12/01/20 Page 6 of 9 PageID# 10




        COUNT II: CLAIM FOR RETALIATION IN VIOLATION OF THE ADA


       37.     Plaintiff incorporates by reference herein the preceding paragraphs of this

Complaint.

       38.     At all times relevant to the Complaint, Plaintiff was a qualified individual with a

disability under the ADA. Specifically, Plaintiff suffered from PTSD and Anxiety Disorder.

       39.     At all times relevant to the Complaint, Plaintiff could perform the essential

functions of her job as a Substance Abuse Case Manager with or without an accommodation.

       40.     Prior to the unlawful disciplinary action, she was performing her work at a

satisfactory level and meeting or exceeding Defendant's legitimate business expectations.

       41.     Prior to her suspension, Plaintiff requested for reasonable accommodation from

DBHS due to her disability and filed a grievance with Human Resources against Elaine

Breathwaite and Mary Baker after being discriminated and bullied.

       42.     Plaintiff was retaliated against by Defendant for revealing her disability and

requesting the reasonable accommodations.

       43.     Defendant    would     not   have       retaliated   Plaintiff   or   taken   the   other

discriminatory/retaliatory actions against Plaintiff but for her disability and/or her request for a

reasonable accommodation. Indeed, Plaintiff’s suspension from employment without pay occurred

under circumstances that raise a reasonable inference of unlawful discrimination and retaliation

based upon her disability or request for a reasonable accommodation and as well the grievance

filed with Defendant’s Department of Human Resources.

       44.     As a direct and proximate result of Defendant’s actions, Plaintiff has suffered and

will continue to suffer pecuniary loss, emotional pain, suffering, inconvenience, mental anguish,

loss of enjoyment of life and other non-pecuniary loss.

                                                   6
Case 2:20-cv-00603-RAJ-RJK Document 1 Filed 12/01/20 Page 7 of 9 PageID# 11




       45.     At all times material hereto, Defendant engaged in unlawful and retaliatory

practices with malice or reckless indifference to the federally protected rights of Plaintiff so as to

support an award of punitive damages.

       46.     The above-described acts by Defendant and employees of Defendant constitute

retaliation in violation of the Americans with Disabilities Act, as codified under Title 42 U.S.C. §§

12101 et seq., and the ADA Amendments Act of 2008.

       47.     WHEREFORE, Plaintiff Latwan Carpenter prays for judgment against Defendant,

and for equitable relief, compensatory and punitive damages in the amount of $2,000,000.00 and

for costs and attorneys’ fees, and for such other and further relief as may be just and equitable.



                           COUNT III: BREACH OF CONTRACT


       48.     Plaintiff incorporates by reference herein the preceding paragraphs of this

       Complaint.

       49.     At all times relevant to the Complaint, Plaintiff was put to work in such a manner

that exceeded her job description, terms that formed a material portion of her employment

agreement with Defendant.

       50.     Plaintiff was made to work in such a manner while Defendant provided no

additional compensation.

       51.     Plaintiff in performing such work, which included additional duties, additional

cases, additional hours, and additional responsibilities, all beyond the original duties and workload

for which she agreed to be hired are material breaches of her employment contract and constitute

damages caused by Defendant.




                                                  7
Case 2:20-cv-00603-RAJ-RJK Document 1 Filed 12/01/20 Page 8 of 9 PageID# 12




       52.     Defendant is therefore entitled to said damages in compensation for the additional

performed since being hired by Defendant.

       53.     WHEREFORE, Plaintiff Latwan Carpenter prays for judgment against Defendant,

and for equitable relief, compensatory damages and for costs and attorneys’ fees, and for such

other and further relief as may be just and equitable.



                                   COUNT IIII: DEFAMTION


       54.     Plaintiff incorporates by reference herein the preceding paragraphs of this

       Complaint.

       55.     When Defendant referred to Plaintiff as the “felon” in front of her colleagues at

work, this was communicated to Plaintiff’s third party recipient co-workers as a matter of fact.

       56.     Defendant made this defamatory remark intentionally, there was no need or reason

to describe Plaintiff in this derogatory term.

       57.     Said derogatory description was false, nevertheless the damage was done, causing

a loss of standing of her reputation at work and caused severe emotional distress as previously

described.

       58.     WHEREFORE, Plaintiff Latwan Carpenter prays for judgment against Defendant,

and for equitable relief, punitive and compensatory damages of $2,000,000.00 and for costs and

attorneys’ fees, and for such other and further relief as may be just and equitable.


                                    REQUEST FOR RELIEF


WHEREFORE, Plaintiff seeks and respectfully requests the following relief:




                                                  8
Case 2:20-cv-00603-RAJ-RJK Document 1 Filed 12/01/20 Page 9 of 9 PageID# 13




     59.    For judgment against the City of Portsmouth in favor of Latwan Carpenter for

     discrimination in violation of Title VII;

     60.    For judgment against the City of Portsmouth in favor of Latwan Carpenter for

     violation of the American with Disabilities Act;

     61.    For judgment against the City of Portsmouth in favor of Latwan Carpenter for

     Breach of Contract;

     62.    For judgment against the City of Portsmouth in favor of Latwan Carpenter for

     Defamation;

     63.    For an award of damages against the City of Portsmouth in an amount no less than

     $2,000,000.00;

     64.    For pre-judgment interest and post-judgment interest;

     65.    For reasonable attorney’s fees and costs as provided; and

     66.    For other such relief in law or equity as the Court deems just and proper.

     DATED: December 1, 2020

     TRIAL BY JURY IS DEMANDED.

                                                        LATWAN CARPENTER


                                            By:/s/        Lenard Myers, II
                                                          Lenard Myers, II
                                                          VSB No. 79858
                                                          Fortress Proprietas, P.C.
                                                          1876 Wells Fargo Center
                                                          440 Monticello Avenue
                                                          Norfolk, VA 23510
                                                          P: 757.828.6685
                                                          F: 757.282.7777
                                                          E: lmyers@fortprolaw.com

                                                          Attorney for Plaintiff


                                                 9
